            Case 2:11-cr-00210-JAM Document 1092 Filed 03/16/21 Page 1 of 1


 1   Vicki Marolt Buchanan.
     State Bar No. 153318
 2   19201 Sonoma Highway, No. 243
     Sonoma, California 95476
 3   Telephone: (707) 343-1907
     vickimaroltbuchananpc@gmail.com
 4
     Attorney for Defendant/Appellant
 5   NADIA KUZMENKO, aka NADIA REYES
 6
                               UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                 Case No.: 2:11-CR-0210-JAM
     UNITED STATES OF AMERICA,
10                                                 ORDER SEALING DOCUMENTS
                  Plaintiff,
11
           v.
12

13   NADIA KUZMENKO,
              Defendant
14

15

16
           FOR GOOD CAUSE APPEARING, it is hereby ordered that Exhibits I and
17
     Exhibit J to Notice of Request to Seal Documents be sealed.
18
           IT IS SO ORDERED.
19

20
     DATED: March 15, 2021                 /s/ John A. Mendez
21                                         THE HONORABLE JOHN A. MENDEZ
22                                         UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28




                                    ORDER SEALING DOCUMENTS - 1
